Allowed Claims
1.	Claims 3 and 6-20 are allowed.
Reasons for Allowance
2.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Independent claim 6 identifies the distinct features: “the sub-pixels corresponding to the (m)th sub light valve performing the display operation to allow the sub-pixels corresponding to the (m)th sub light valve to enter the response phase (FIG. 10: S220), and simultaneously the (m)the sub light valve being maintained in the light-shielding state (FIG. 10: S220); and after each of the sub-pixels corresponding to the (m)th sub light valve entering the display phase from the response phase (FIG. 10: S: 230), the (m)th sub light valve being changed from the light-shielding state to the light-transmitting state (FIG. 10: S: 230); the (m)th sub light valve switching from the light-transmitting state to the light-shielding state (FIG. 10: S210) in a predetermined time prior to the sub-pixels corresponding to the (m)th sub light valve performing the display operation (FIG. 10: S220), wherein the predetermined time is a one-sided response time of the respective one sub light valve, and the driving method further comprises: obtaining and storing a length of the predetermined time”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2014/0043448 A1 to Lee et al. (“Lee”) and U.S. Patent Pub. No. 2018/0047348 A1 to Yamanaka et al. (“Yamanaka”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
       
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

As to claim 1, Lee discloses a driving method of a display device(100)(FIG. 1; ¶¶0044-0046, 0049-0050), wherein the display device(100)(FIG. 1; ¶0044) comprises a display array(112)(FIGs. 1, 3; ¶¶0044, 0055) and a light valve array(114)(FIGs. 1-3; ¶¶0044, 0047-0049), the display array(112)(FIGs. 1, 3; ¶¶0044, 0055) comprises rows of sub-pixels(vertical rows of pixels P1-Pm each include sub-pixels SP1-SP3)(FIGs. 1, 3: 112; ¶¶0044, 0055), the light valve array(114)(FIGs. 1-3; ¶¶0044, 0047-0049) comprises a plurality of sub light valves(s, b)(FIGs. 1-3; ¶0044, 0047-0049), a respective one sub light valve(furthest left b directly above the furthest left L)(FIG. 2; ¶¶0048-0049) of the plurality of sub light valves(s, b)(FIGs. 1-3; ¶0044, 0048) corresponds to at least one row of sub-pixels(furthest left vertical row of pixels P1-Pm each include sub-pixels SP1-SP3)(FIGs. 1, 3: 112; ¶¶0044, 0055), and the light valve array(114)(FIGs. 1-3; ¶¶0044, 0047-0049) is on a light-emitting side of the display array(112)(FIGs. 1, 3; ¶¶0044, 0047, 0055); 
	the driving method (FIG. 1: 100; ¶¶0044-0046, 0049-0050) comprises: any sub-pixel in the at least one row of sub-pixels(furthest left vertical row of pixels P1-Pm each include sub-pixels SP1-SP3)(FIGs. 1, 3: 112; ¶¶0044, 0055) being in a display operation (FIG. 2: t1; ¶¶0049, 0050, 0055), and the respective one sub light valve(furthest left b directly above the furthest left L)(FIG. 2; ¶¶0048-0049) being in a light-shielding state (FIG. 2: t2; ¶¶0048-0050 – the respective one sub light valve {FIG. 2: furthest left b directly above the furthest left L} is in a light-shielding state as shown in the lower figure of FIG. 2);
	the driving method (FIG. 1: 100; ¶¶0044-0046, 0049-0050) further comprises:
	an (m)th sub light valve(furthest left b directly above the furthest left R)(FIG. 2; ¶¶0048-0049) of the light valve array(114)(FIGs. 1-3; ¶¶0044, 0047-0049) entering the light-shielding state (FIG. 2: t1; ¶¶0048-0050 – the (m)th sub light valve {FIG. 2: furthest left b directly above the furthest left R} is in a light-shielding state as shown in the lower figure of FIG. 2 at t1) prior to sub-pixels(from the far left the second vertical row of pixels P1-Pm each include sub-pixels SP1-SP3)(FIGs. 1, 3: 112; ¶¶0044, 0055) corresponding to the (m)th sub light valve(furthest left b directly above the furthest left R)(FIG. 2; ¶¶0048-0049) performing the display operation (FIG. 2: t2; ¶0050);
	the sub-pixels(from the far left the second vertical row of pixels P1-Pm each include sub-pixels SP1-SP3)(FIGs. 1, 3: 112; ¶¶0044, 0055) corresponding to the (m)th sub light valve(furthest left b directly above the furthest left R)(FIG. 2; ¶¶0048-0049) performing the display operation (FIG. 2: t2; ¶0050),
	wherein the (m)th sub light valve(furthest left b directly above the furthest left R)(FIG. 2: t1; ¶¶0048-0049) of the light valve array(114)(FIGs. 1-3; ¶¶0044, 0047-0049) entering the light-shielding state (FIG. 2: t1; ¶¶0048-0050 – the (m)th sub light valve {FIG. 2: furthest left b directly above the furthest left R} is in a light-shielding state as shown in the lower figure of FIG. 2 at t1) prior to the sub-pixel(from the far left the second vertical row of pixels P1-Pm each include sub-pixels SP1-SP3)(FIGs. 1, 3: 112; ¶¶0044, 0055) corresponding to the (m)th sub light valve(furthest left b directly above the furthest left R)(FIG. 2; ¶¶0048-0049) performing the display operation (FIG. 2: t2; ¶0050) comprises:
	Lee does not expressly disclose any sub-pixel in the at least one row of sub-pixels being in a response phase of a display operation; the sub-pixels corresponding to the (m)th sub light valve performing the display operation to allow the sub-pixels corresponding to the (m)th sub light valve to enter the response phase, and simultaneously the (m)the sub light valve being maintained in the light-shielding state; and after each of the sub-pixels corresponding to the (m)th sub light valve entering the display phase from the response phase, the (m)th sub light valve being changed from the light-shielding state to the light-transmitting state; the (m)th sub light valve switching from the light-transmitting state to the light-shielding state in a predetermined time prior to the sub-pixels corresponding to the (m)th sub light valve performing the display operation, wherein the predetermined time is a one-sided response time of the respective one sub light valve, and the driving method further comprises: obtaining and storing a length of the predetermined time.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Yamanaka discloses any sub-pixel(any one sub-pixel of a first row of subpixels Px)(FIGs. 2-3; ¶¶0087, 0111-0112) in the at least one row of sub-pixels(a first row of subpixels Px)(FIGs. 2-3; ¶¶0087, 0111-0112) being in a response phase of a display operation (FIGs. 2-3 and 8 or 9: GL_1, SR1; ¶¶0108-0112 – each pixel in a row has a display operation {i.e., the receipt of the scanning signal by each pixel in a row}, which facilitates the response phase {i.e., the time required for the liquid crystal to respond to the pixel voltage}).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Lee with Yamanaka to provide a driving method of a display device that is able to display images having a wide viewing angle and moving images without flickering (see e.g., ¶¶0107, 0113).
Lee and Yamanaka do not teach the above underlined limitations.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Independent claim 9 identifies the distinct features: “the respective one sub light valve to be in a light-shielding state in a case where any sub-pixel in the at least one row of sub-pixels corresponding to the respective one sub light valve is in a response phase of a display operation (FIG. 10: S220), 
the control device(FIG. 4: 30) is configured (FIG. 4: 30) to perform the display operation on the sub-pixels corresponding to the (m)th sub light valve to allow the sub-pixels corresponding to the (m)th sub light valve to enter the response phase (FIG. 10: S220), and simultaneously maintain the (m)th sub light valve in the light-shielding state (FIG. 10: S220), and
is configured (FIG. 4: 30) to allow the (m)th sub light valve to change from the light-shielding state to the light-transmitting state subsequent to each of the sub-pixels corresponding to the (m)th sub light valve entering the display phase from the response phase (FIG. 10: S230),
wherein the (m)th sub light valve of the light valve array entering the light-shielding state prior to the sub-pixel corresponding to the (m)th sub light valve performing the display operation (FIG. 10: S210) comprises:
the (m)th sub light valve switching from the light-transmitting state to the light-shielding state in a predetermined time prior to the sub-pixels corresponding to the (m)th sub light valve performing the display operation (FIG. 10: S210), wherein the predetermined time is a one-sided response time of the respective one sub light valve; and the control device(FIG. 4: 30)  is configured to obtain and store a length of the predetermined time”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2014/0043448 A1 to Lee et al. (“Lee”) and U.S. Patent Pub. No. 2018/0047348 A1 to Yamanaka et al. (“Yamanaka”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
As to claim 9, Lee discloses a display device(100)(FIG. 1; ¶0044), comprising a display array(112)(FIGs. 1, 3; ¶¶0044, 0055), a light valve array(114)(FIGs. 1-3; ¶¶0044, 0047-0049), and a control device(120)(FIG. 1; ¶0045);
wherein the display array(112)(FIGs. 1, 3; ¶¶0044, 0055) comprises rows of sub-pixels(vertical rows of pixels P1-Pm each include sub-pixels SP1-SP3)(FIGs. 1, 3: 112; ¶¶0044, 0055), the light valve array(114)(FIGs. 1-3; ¶¶0044, 0047-0049) comprises a plurality of sub light valves(s, b)(FIGs. 1-3; ¶0044, 0047-0049), a respective one sub light valve(furthest left b directly above the furthest left L)(FIG. 2; ¶¶0048-0049) of the plurality of sub light valves(s, b)(FIGs. 1-3; ¶0044, 0048)  corresponds to at least one row of sub-pixels(furthest left vertical row of pixels P1-Pm each include sub-pixels SP1-SP3)(FIGs. 1, 3: 112; ¶¶0044, 0055), and the light valve array(114)(FIGs. 1-3; ¶¶0044, 0047-0049) is on a light-emitting side of the display array(112)(FIGs. 1, 3; ¶¶0044, 0047, 0055); and
the control device(120)(FIG. 1; ¶0045) is coupled to the light valve array(114)(FIGs. 1-3; ¶¶0044, 0047-0049), and the control device(120)(FIG. 1; ¶0045) is configured to control a state of the light valve array(114)(FIGs. 1-3; ¶¶0044, 0047-0049 – control device {FIG. 1: 120} controls the displaying of left and right eye images, which are used to set the opening and closing of the respective slits and barriers {FIG. 2: s, b}.), so as to allow the respective one sub light valve(furthest left b directly above the furthest left L)(FIG. 2; ¶¶0048-0049) to be in a light-shielding state (FIG. 2; ¶¶0048-0049 – the respective one sub light valve {FIG. 2: furthest left b directly above the furthest left L} is in a light-shielding state as shown in the lower figure of FIG. 2),
and is configured (FIG. 1: 120; ¶0045) to allow the respective one sub light valve(furthest left b directly above the furthest left L)(FIG. 2; ¶¶0048-0049) to be in a light-transmitting state (FIG. 2; ¶¶0048-0049 – the respective one sub light valve {FIG. 2: furthest left b directly above the furthest left L} is in a light-transmitting state as shown in the upper figure of FIG. 2) in a case where each sub-pixel in the at least one row of sub-pixels(furthest left vertical row of pixels P1-Pm each include sub-pixels SP1-SP3)(FIGs. 1, 3: 112; ¶¶0044, 0055) corresponding to the respective one sub light valve(furthest left b directly above the furthest left L)(FIG. 2; ¶¶0048-0049) is in a display phase of the display operation (FIG. 2; ¶¶0048-0049 – the respective one sub light valve {FIG. 2: furthest left b directly above the furthest left L} is in a light-transmitting state as shown in the upper figure of FIG. 2);
the control device(120)(FIG. 1; ¶0045)  is configured to allow an (m)th sub light valve(furthest left b directly above the furthest left R)(FIG. 2; ¶¶0048-0049) of the light valve array(114)(FIGs. 1-3; ¶¶0044, 0047-0049) to enter the light-shielding state (FIG. 2: t1; ¶¶0048-0050 – the (m)th sub light valve {FIG. 2: furthest left b directly above the furthest left R} is in a light-shielding state as shown in the lower figure of FIG. 2 at t1) prior to performing the display operation (FIG. 2: t2; ¶0050) on sub-pixels(from the far left the second vertical row of pixels P1-Pm each include sub-pixels SP1-SP3)(FIGs. 1, 3: 112; ¶¶0044, 0055) corresponding to the (m)th sub light valve(furthest left b directly above the furthest left R)(FIG. 2; ¶¶0048-0049).
Lee does not expressly disclose the respective one sub light valve to be in a light-shielding state in a case where any sub-pixel in the at least one row of sub-pixels corresponding to the respective one sub light valve is in a response phase of a display operation, 
is configured to perform the display operation on the sub-pixels corresponding to the (m)th sub light valve to allow the sub-pixels corresponding to the (m)th sub light valve to enter the response phase, and simultaneously maintain the (m)th sub light valve in the light-shielding state, and
is configured to allow the (m)th sub light valve to change from the light-shielding state to the light-transmitting state subsequent to each of the sub-pixels corresponding to the (m)th sub light valve entering the display phase from the response phase,
wherein the (m)th sub light valve of the light valve array entering the light-shielding state prior to the sub-pixel corresponding to the (m)th sub light valve performing the display operation comprises:
the (m)th sub light valve switching from the light-transmitting state to the light-shielding state in a predetermined time prior to the sub-pixels corresponding to the (m)th sub light valve performing the display operation, wherein the predetermined time is a one-sided response time of the respective one sub light valve; and the control device is configured to obtain and store a length of the predetermined time.
Yamanaka discloses any sub-pixel(any one sub-pixel of a first row of subpixels Px)(FIGs. 2-3; ¶¶0087, 0111-0112) in the at least one row of sub-pixels(a first row of subpixels Px)(FIGs. 2-3; ¶¶0087, 0111-0112) corresponding to the respective one sub light valve(a first one of the SRs, SR_1)(FIGs. 6, 8 or 9: 30; ¶¶0100-0101, 0108-0112) is in a response phase of a display operation(FIGs. 2-3 and 8 or 9: GL_1, SR1; ¶¶0108-0110).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Lee with Yamanaka to provide a display device that is able to display images having a wide viewing angle and moving images without flickering (see e.g., ¶¶0107, 0113).
Other Relevant Prior Art
3.	Other relevant prior art includes:
U.S. Patent Pub. No. 2014/0002509 A1 to Kim discloses a display having a backlight  that is turned ON based on the response speed of the liquid crystal layer (FIG. 2: 900; ¶0093).
Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid prosecution delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692